logo.jpg [logo.jpg]


January 15, 2019




Joel S. Marcus
Address on file with the Corporation




Dear Joel:


This letter confirms our recent discussions regarding your service as Executive
Chairman and our modification to your Amended and Restated Executive Employment
Agreement, effective as of January 1, 2015 (your “Employment Agreement”), as
amended by the letters from the Corporation to you dated July 3, 2017 and March
20, 2018, respectively, regarding your Employment Agreement (together, the
“Letter Amendments”), using the same defined terms used in the Employment
Agreement and the Letter Amendments.


Term


The Executive Chairman Period and Term shall continue through December 31, 2020
and, beginning at that date, the Executive Chairman Period and Term will be
extended each December 31 for an additional one-year period unless you or the
Corporation delivers 90 days’ prior written notice of nonrenewal to the other.


Certain Equity Related Provisions


For any equity or equity-based awards (including, without limitation, the LTI
Grant made in 2019 for fiscal year 2018 and any other restricted stock awards
and stock options) granted after the date of this letter, the age required for
the treatment upon certain terminations of service for any reason other than
Cause as provided in the last paragraph of Section 3.4(h)(iii) of your
Employment Agreement will be age 77, instead of age 72.


For the avoidance of doubt, this letter does not affect your equity or
equity-based awards outstanding as of the date of this letter, and age 72 will
continue to apply for the treatment of such awards upon certain terminations of
service for any reason other than Cause as provided in the last paragraph of
Section 3.4(h)(iii) of your Employment Agreement.


Miscellaneous


This letter amends both your Employment Agreement and the Letter Amendments,
which continue in all other respects in accordance with their terms. Together
with your Employment Agreement, the agreements and plans referred to therein,
and the Letter Amendments, this letter represents the entire understanding
between the Corporation and you with respect to the subject matter hereof, and
this letter supersedes any and all prior understandings, agreements, plans and
negotiations, whether written or oral, with respect to the subject matter
hereof. Section 6 of your Employment Agreement (including governing law and
mandatory arbitration) is incorporated by reference into this letter.




* * *





--------------------------------------------------------------------------------



If you agree with the foregoing, please sign and return the enclosed copy of
this letter, which will become a binding agreement on receipt. We are looking
forward to your continued leadership.


Sincerely,


Alexandria Real Estate Equities, Inc.




By:     /s/ Dean A. Shigenaga
Name:    Dean A. Shigenaga
Title:    Co-President & Chief Financial Officer


Accepted and Agreed as of the date hereof:




/s/ Joel S. Marcus
Joel S. Marcus

